This office action is in response to the RCE filed on 02/17/2022. Claims 1-5, 7-15, 17-21, 24-25 are currently pending in the application. 
Allowable Subject Matter
Claims 1-5, 7-15, 17-21, 24-25 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 11 and 21 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 11, 21: “…responding to the I/O request by directly returning zero data as a result of the read operation without reading any disk in the RAID, wherein the metadata was previously modified from indicating that the corresponding data block was valid to indicating that the corresponding data block is invalid by an instruction from a user, whereinU.S. Application No.: 16/354,767Attorney Docket No.: 1003-685 -3-the instruction from the user comprises a notification received from the user indicating that the corresponding data block is out of use..…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Dong teaches a technique in response to receiving an I/O request for a redundant array of independent disks (RAID), placing the I/O request in a corresponding waiting queue based on a stripe related to the I/O request in the RAID; and in response to the I/O request being granted to process, executing the I/O request based on storage of data of the stripe in a cache memory.
Abrol teaches technique maintaining identifier service consistency within a storage system, including, responsive to a write operation for a dataset: assigning an identifier for the write operation, wherein the identifier is equal to a current identifier from an allowable set of identifiers; storing, within a metadata header for the dataset, metadata indicating the assigned identifier.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114